Exhibit 10.1


 
Office/Warehouse Lease Amendment No. 2
 

 
PokerTek, Inc.
Crawford White Investments, LLC
1150 Crews Road Ste F
1150 Crews Road
Matthews, NC 28105
Matthews, NC 28105
704.849.0860
 
Referred to as “PokerTek”
Referred to as “Lessor”

 
This Amendment No. 2 to the Office/Warehouse lease agreement, dated on or about
August 31,2006, by and between PokerTek and Lessor (such Agreement hereinafter
referred to as the "Agreement"), is entered into effective this 1st day of
September, 2011 ("Effective Date").
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the parties hereby agree as follows:
 
1.  
Premises: Section 1 of the Agreement is hereby deleted and replaced with the
following text: The Lessor hereby leases unto PokerTek, and PokerTek hereby
leases from the Lessor, upon the terms and conditions set forth, the following
described leased space: Approximately 7,920 square feet of office space and
6,480 square feet of warehouse space for a total of 14,400 square feet located
at 1150 Crews Road, Matthews NC 28105.

 
2.  
Term: Section 3 of the Agreement is hereby deleted and replaced with the
following text: The term of this lease shall begin September 1, 2011 and shall
end on August 31, 2013. In the event of a change in control, PokerTek may reduce
its space commitment by 25%; such a reduction in space commitment shall result
in a rent reduction of 25%. PokerTek may terminate this Agreement for a fee
equal to six months’ rent with no further monetary or other penalty.

 
3.  
Rent and Deposit: Section 5 of the Agreement is hereby deleted and replaced with
the following text: PokerTek shall pay the Lessor at the Lessor’s office or at
such place as the Lessor may from time to time designate in writing the sum of
$11,520 per month, in advance, on the first day of each month during the term of
this lease. No deposit is required.

 
Effect of Amendment. Except as amended hereby, the Agreement shall remain in
full force and effect and is hereby ratified and affirmed. Any contrary or
additional terms and conditions attached to or part of any purchase order or
similar document related to this Agreement shall be invalid and non-binding on
the parties
 
IN WITNESS WHEREOF, the parties have executed this Agreement and caused it to
become effective as of the Effective Date.
 
PokerTek
   
Lessor
 
Signature:
/s/ Mark D. Roberson
 
Signature:
/s/ James T. Crawford, III
Name:
Mark D. Roberson
 
Name:
James T. Crawford, III
Title:
CEO & CFO
 
Title:
Manager
Date:
August 11, 2011
 
Date:
August 11, 2011










